UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB T Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, £ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of Principal Executive Offices) (Zip Code) 612-827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The issuer’s revenues for the fiscal year ended December 31, 2007 were$84,378. The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on April 15, 2008 based on the closing price of the common stock as reported on the OTC Bulletin Board on such date was $1,244,003. As of April 15, 2008 there were 88,857,389 outstanding shares of common stock, no par value. Traditional Small Business Disclosure Format:Yes£NoT SUBJEX CORPORATION FORM 10-KSB YEAR ENDED DECEMBER 31, 2007 INDEX ITEM PAGE PART I 1. Description of Business 3 2. Description of Property 4 3. Legal Proceedings 5 4. Submission of Matters to a Vote of Security Holders 5 PART II 5. Market for Registrant’s Common Equity and Related Stockholder Matters 6 6. Management's Discussion & Analysis of Financial Condition and Results of Operations 6 7. Financial Statements 6 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 6 PART III 9. Directors, Executive Officers, Promoters and Control Persons, Compliance with Section 16(a) of the Exchange Act. 7 10. Executive Compensation 8 11. Security Ownership of Certain Beneficial Owners and Management and Related to Shareholder Matters. 10 12. Certain Relationships and Related Transactions 11 13. Exhibits 11 14. Principal Accountant Fees and Services. 11 Signatures 12 Financial Statements 14 References to the “Company,” the “Registrant,” “we”, “us” or “our” in this Annual Report on Form 10-KSB refer to Subjex Corporation., unless the context indicates otherwise. CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 2 Index Statements in this discussion which are not historical facts may be considered "forward looking statements" within the meaning of Section 21E of the Securities Act of 1934, as amended. The words "believe", "expect", "anticipate", "estimate", and similar expressions identify forward looking statements. Any forward looking statement involves risks and uncertainties that could cause actual events or results to differ, perhaps materially, from the events described in the forward looking statements. Readers are cautioned not to place undue reliance on these forward looking statements. The Company undertakes no obligation to publicly update or revise any forward looking statement, whether as a result of new information, future events or otherwise. The risks associated with the Company's forward looking statements include, but are not limited to, risks associated with the Company's history of losses and uncertain profitability, sales and marketing strategies, competition, general economic conditions, reliance on key management and production people, current and future capital needs, dilution, effects of outstanding notes and convertible debentures, limited public market for the Company’s capital stock, low stock price, and lack of liquidity. The following discussion and analysis should be read in conjunction with the Financial Statements, related notes and other information included in this annual report on Form 10-KSB. ITEM 1. Description of Business Overview Subjex Corporation, a Minnesota corporation formed in 1999, is an innovative developer and marketer of artificial intelligence software products. The flagship product, SubjexFMS (“Forecast Market Software”)is a licensed software product that forecasts the major US financial market indices so that subscribers, when "plugged into" the software, can find capital appreciation with a third party investment account. The forecasting engines' objective is to provide accurate next day forecasts, long or short, allowing clients to take market neutral profits via short term trades. SubjexFMS is not a mutual fund or a brokerage service; it is software that clients subscribe to and use for their trading. The technology offers a monetary value to our client base while providing revenue and profit growth for our investor base. Trademarks and Patents The Company has held trademarks and patent pending protection for most of its business that management feels is necessary to protect the company interests. Environmental Compliance The Company believes it is in compliance with all current federal and state environmental laws. Employees The Company currently has 1 full-time employee and a team of outside consultants to fit the Company’s operational needs. The Company's employees are not represented by any labor unions.The Company considers its relations with its employees to be outstanding. Competition The Company is aware of other companies selling solutions that appear to be similar to Subjex; however management is not aware of any companies that are selling the same solutions as we offer.In addition, management continues to market it products to businesses, qualified investors and institutions. The Company believes that its solutions are more effective than its competition.
